By the Court,

Cowen, J.
The statute by authorizing a joint action against the several parties to bills and notes, subjected them to all the legal consequences of such joinder, except in so far as their several former rights are expressly saved. One of these legal consequences is, that part among a number of defendants can not move to change the venue. The statute has expressly saved the several rights of the parties as to responsibility, the competency of witnesses, the legal effect of the judgment, the right of putting off the trial, and the right of one to move for judgment as in case of non-suit without the other, &c.; but the right of severance on motion to change the venue, is not mentioned. The defendants therefore must all join as in other cases.
Motion denied.